Title: To James Madison from John Armstrong, Jr., 6 June 1808
From: Armstrong, John, Jr.
To: Madison, James



Sir
Paris 6 June 1808

In my letter of the 16th. ultimo I had the honor of advising you that the policy of this country towards our commerce had the appearance of becoming more just.  The circumstances to which I alluded in making up this opinion were, the release of the Juniatta and Francis & Henry (two of our Ships sequestered at Hamburg); that of five or Six others Sequestered here, the unqualified liberation (as I understood it) of all our Ships captured and brought into the Ports of Spain, and the creation of a rule by which those in Holland might escape the further operation of the embargo subsisting there.  So many facts of Similar character coming nearly together in point of time, and (no doubt) derived from the same Source gave me Some hopes that France had Seen the error of her Conduct with regard to us, and was now seriously disposed to alter and amend it.  These hopes were however of but Short continuance, as I have already to announce to you the condemnation of Seven of our Ships by the French Council of prizes and Such an obstruction to the operation of the order of the Duke of Berg in Spain as has hitherto rendered it a dead letter.  Having had no communication from Mr. Erving on the latter Subject, I can but offer in relation to it, the Evidence of the Masters of two of the captured vessels.  This you will find in the letters of Messrs. Chipman & Bray appended hereto
It is presumed that dispatches recently brought by the Arcturus have occasioned this unexpected movement on the part of the Emperor.
He and his Minister of foreign Relations are yet at Bayonne, and the Prince of Benevent at .
Joseph will certainly be King of Spain  Were it Sure that by acquiring this new dignity he would become 1201. 1070. 1269. we Should have no reason to regret the revolution.  As it is, we can only do our duty by preparing for the worst.  I have the honor to be with much respect, Sir, your most obedient humble Servant,

J. Armstrong


P. S.  It is said that Cuba, Porto Rico, & the Floridas have been added to France.  Your Messenger by the St. Michael has arrived at L’Orient.

